      Case 1:18-cv-00653-LSC-JHE Document 18 Filed 08/11/21 Page 1 of 2                     FILED
                                                                                   2021 Aug-11 PM 01:49
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

 FARRON ALEXANDER TAYLOR,                  )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )    Case No. 1:18-cv-00653-LSC-JHE
                                           )
 WARDEN MYERS, and the                     )
 ATTORNEY GENERAL FOR THE                  )
 STATE OF ALABAMA,                         )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION

      On July 13, 2021, the magistrate judge entered a report and recommendation

(“R&R”), recommending that the petition for writ of habeas corpus filed pursuant to

28 U.S.C. § 2254 be denied as time-barred. (Doc. 17). The magistrate judge further

recommended that a certificate of appealability be denied. (Doc. 17). Although the

parties were advised of their right to file specific written objections within fourteen

days, the court received no objections.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report of the magistrate judge and ACCEPTS his

recommendation. Accordingly, the petition for writ of habeas corpus is due to be

DENIED and this action DISMISSED WITH PREJUDICE. A certificate of

appealability is due to be DENIED.

                                          1
Case 1:18-cv-00653-LSC-JHE Document 18 Filed 08/11/21 Page 2 of 2




A Final Judgment will be entered.

DONE and ORDERED on August 11, 2021.



                                        _____________________________
                                                L. Scott Coogler
                                           United States District Judge
                                                                          160704




                                    2
